Title: From George Washington to Thomas Wharton, Jr., 13 September 1777
From: Washington, George
To: Wharton, Thomas Jr.



Sir
Head Quarters Germantown [Pa.] 13th Sept. 1777.

I was this morning honored with yours of Yesterday. I am pleased to find that you have ordered an additional Number of Militia to assemble at the Swedes Ford, at which and the other practicable passes for some distance up the River I have directed small close Redoubts to be thrown up. This work will be executed under the command and direction of Genl Armstrong, who will also employ some of the Militia at present in the Feild upon the same service.
I wish it were in my power to turn any part of my present force to the completion of the Works upon the Delaware, but in our present Situation it cannot be afforded. Except General Howe can be checked upon land the obstructions in the River will be of little avail, for if he can once totally defeat this Army, he will take possession of the Forts of course and turn our own Guns upon our Ships, Galleys and floating Batteries. In my opinion, the River would be sufficiently secured against any sudden attacks by Water only, if the City Artillery Companies were thrown into Fort Mifflin, and all the Vessels of War of different kinds drawn up behind the Chevaux de Frize. I have given orders to Colo. Penrose to overflow the Grounds upon Province Island, which will render it impossible for the Enemy to approach the Fort in the Rear and raise Batteries against it.
As I am well apprized of the importance of Philadelphia you may rest assured that I shall take every measure in my power to defend it, and I hope you will agree with me that the only effectual Method will be to oppose General Howe with our whole united Force.
I am this moment favored with yours of this date and thank you for your compliance to my request for removing the continental Troops who may be loitering in the City. I have the Honor to be Sir Yr most obt Servt

Go: Washington

